    Case 21-30085-hdh11 Doc 276 Filed 03/02/21                    Entered 03/02/21 12:13:52             Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 2, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     IN RE:                                              §        CHAPTER 11
                                                         §
     NATIONAL RIFLE ASSOCIATION                          §        CASE NO. 21-30085-hdh11
     OF AMERICA and SEA GIRT LLC,                        §
                                                         §
             DEBTORS1                                    §        Jointly Administered


                          ORDER GRANTING EXPEDITED CONSIDERATION

             The Debtors’ Motion for Expedited Consideration [Docket No. 271] is hereby

     GRANTED.

             Accordingly, IT IS HEREBY ORDERED that a hearing on the Debtors’ Emergency

     Motion (Docket No. 265) for an Order Continuing to April 2021 the Hearing on the Debtors’

     Application for Entry of an Order Pursuant to Sections 105(a), 327(e), 329 and 1107(b) of the

     Bankruptcy Code Authorizing and Approving the Employment and Retention Effective as of the

     Petition Date of Brewer, Attorneys & Counselors as Special Counsel for the Debtors and Debtors


     1
      The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
     Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


                                                             1
Case 21-30085-hdh11 Doc 276 Filed 03/02/21          Entered 03/02/21 12:13:52        Page 2 of 2




in Possession (the “Motion”) [Docket No. 265] shall be held on March 2, 2021 at 3:00 p.m. (CT)

before the Honorable Harlin D. Hale, United States Bankruptcy Judge, at the United States

Bankruptcy Court for the Northern District of Texas, 1100 Commerce Street, 14th Floor,

Courtroom #3, Dallas, Texas 75242. The hearing will be conducted via Webex. Parties unfamiliar

with Webex are requested to review the Webex information/tips posted on Judge Hale's webpage

prior to the hearing. The Webex hearing link and Webex information/tips may be accessed here:

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates.

       Parties wishing to respond to the Motion should file a written response with the Court no

later than 2:00 p.m. (CT) on March 2, 2021.


                                # # # END OF ORDER # # #




                                               2
